Oliver, Presiding Judge:
TLe appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed by and'between counsel for the respective parties hereto, subject to the approval of the court:
(1) That upon the dates of exportation of the rubber boots listed in annexed schedule, such or similar merchandise manufactured or produced in the United States was being freely offered for sale, packed ready for delivery to all purchasers, in the principal market of the United States, in the ordinary course of trade and in the usual wholesale quantities, in such market and at the prices shown in attached schedule, UDder the column entitled “American soiling price.”
(2) That the appeals are abandoned as to all other merchandise and that upon this stipulation the cases referred to in annexed schedule may be deemed to be submitted.
On tbe agreed facts I find the American selling price, as tbat value is defined in-section 402 (g) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are the American selling prices as listed in schedule B, hereto attached and made a part hereof.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be rendered accordingly.

Schedule B


Appraised value Heap. No. per pair Description, size or type American selling price per pair'

132128-A/1767 $2. 0264 Sizes 2, 3, 4, 5 $1.55 less 3%
2. 0264 Sizes 6, 7 1.60 less 3%
133823-A/1827 2. 0264 Sizes 2, 4, 5 1.55 less 3%
2. 0264 Sizes 7, 8 1.60 less 3%
133824-A/1828 2. 0264 Sizes 4, 5 1.55 less 3%
2. 0264 Sizes 7, 8 1.60 less 3%
135266-A/1884 2. 0264 Men’s 1.92 less 3%
136941-A/1970 2. 0264 Size 5 1.55 less 3%
138658-A/1992 2. 0264 Boys’ 4 to 5 1.52 less 3%

*483
Bea-p. No. Appraised value per pair Description, size or type American selling price per pair

Sizes 3 to 5 140361-A/2061 2. 0264 1.55 less 3%
Size 6 or more 2. 0264 1.60 less 3%
Baby 139856-A/2039 2. 0264 1.69 less 3%
Men’s 2. 0264 1.92 less 3%
Boys’ 4, 5 142308-A/2091 2. 0264 1.52 less 3%
Men’s 6 and over 2. 0264 1.52 less 3%
Sizes 4 to 5 143707-A/2106 2. 0264 1.69 less 3%
Sizes 6 to 8 2. 0264 1.92 less 3%
Men’s 143708-A/2107 2. 0264 1.52 less 3%
Men’s 143709-A/2108 2. 0264 1.52 less 3%
Assorted 143710- A/2109 2. 0264 1.52 less 3%
Men’s 137510-A/1977 2. 0264 1.60 less 3%
Men’s 140233-A/2048 2. 0264 1.82 less 3%